This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                  No. 31,860

 5 EDDIE R. TRUJILLO,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 Richard J. Brown, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Ernesto B. Martinez
13 Roswell, NM

14 for Appellant

15                                 MEMORANDUM OPINION

16 VIGIL, Judge.

17          Defendant-Appellant Eddie R. Trujillo (Defendant) appeals his conviction for

18 aggravated driving while intoxicated (DWI). We issued a notice of proposed

19 summary disposition, proposing to uphold the conviction. Defendant has filed a
 1 memorandum in opposition. After due consideration, we remain unpersuaded. We

 2 therefore affirm.

 3        Defendant has raised a single issue, contending that the district court erred in

 4 denying his motion to suppress and motion to dismiss. [DS 3] The motions are

 5 premised on a claim that the underlying traffic stop was pretextual. [RP 64-66, 76-78,

 6 84-86] We understand Defendant to renew this claim in his memorandum in

 7 opposition. [MIO 2] However, as we previously observed, the district court

 8 specifically found that the stop was not pretextual after considering the totality of the

 9 circumstances surrounding the stop. [DS 3; RP 76-77, 84-85, 98] In light of the

10 standard of review, which requires this Court to view the evidence in the light most

11 favorable to the State, see State v. Gonzales, 2011-NMSC-012, ¶¶ 13, 16, 150 N.M.

12 74, 257 P.3d 894, Defendant’s continuing assertions on appeal relative to the officer’s

13 subjective motive for the stop present no basis for relief.

14        Defendant also cites the case of State v. Ortiz, 2009-NMCA-092, 146 N.M.

15 873, 215 P.3d 811, in support of his position. [MIO 2] We find Ortiz to be inapposite.

16 In Ortiz the defendant sought to prove that the stop of his vehicle was pretextual.

17 2009-NMCA-092, ¶ 3. To that end he obtained discovery orders compelling the State

18 to produce the arresting officer’s cell phone records. Id. ¶¶ 12, 15. When the State

19 failed to comply, the defendant moved to suppress and/or dismiss. Id. ¶¶ 14, 16. The



                                               2
 1 district court specifically found that the State’s violation of the discovery orders was

 2 in bad faith and that the defendant had been prejudiced, and it dismissed the case on

 3 that basis. Id. ¶¶ 20-21. In light of the specific circumstances presented, this Court

 4 affirmed the order of dismissal. Id. ¶ 39.

 5        Ortiz is similar to the present case insofar as it involves a claim of pretextual

 6 stop and a request for discovery. However, the similarity ends there. Unlike Ortiz,

 7 we find no indication that the district court ordered the State to provide additional

 8 discovery to Defendant in relation to his claim of pretext. Nor does the State appear

 9 to have violated any of the district court’s orders. There is no finding that the State

10 acted in bad faith, and no determination that Defendant was prejudiced in any way.

11 As a result, we perceive no basis, under Ortiz or otherwise, for the dismissal of the

12 charges against Defendant in this case.

13        Accordingly, for the reasons stated, we affirm.

14        IT IS SO ORDERED.

15                                                  _______________________________
16                                                  MICHAEL E. VIGIL, Judge

17 WE CONCUR:



18 _________________________________
19 JAMES J. WECHSLER, Judge



                                                3
1 _________________________________
2 TIMOTHY L. GARCIA, Judge




                                  4